DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 February 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over PABST et al. (US 2015/0194388, “Pabst”), in view of Tsutsumi et al. (US 2013/0225102, “Tsutsumi”).

Regarding claim 1, Pabst in figures 1-17 discloses a high-frequency module (semiconductor device packages 100/200/300/400) comprising: a dielectric substrate (molding compound 110 + dielectric layer 118); a ground plane (shielding structure 112/312; see para. 44) provided in the dielectric substrate or on a top surface of the dielectric substrate (110/118); a high-frequency semiconductor device (electrical component 104/304) mounted on a bottom surface of the dielectric substrate (110); a shield structure (frame structure 108/308 and  metal layer 322 connected to ground potentials; see figures 11-12 and para. 40) provided in a space closer to the bottom surface than the ground plane is (112/312) and surrounding the high- frequency semiconductor device (104/304) from below and from side of the high-frequency semiconductor device (104/304), the shield structure (108/308 and 322) being connected to the ground plane (112/312) and having an opening (313); a radiation-structure portion (through-via 306) for radiating a high-frequency signal outputted by the high-frequency semiconductor device (104/304) as electromagnetic waves through the opening (313); and an upper radiating element (antenna structure 314) provided at a portion of the dielectric substrate (318) above the ground plane (312) and driven by the high-frequency semiconductor device (304).
Moreover, for the sake of argument and in the same field of endeavor, Tsutsumi in figures 6A and 6B teaches a high-frequency module comprising: a dielectric substrate (board 101); a ground plane (ground of the board 101, see para. 58) provided in the dielectric substrate or on a top surface of the dielectric substrate (101, when turning the module upside down with the terminals 104 facing up); a high-frequency semiconductor device (semiconductor chip 102) mounted on a bottom surface of the dielectric substrate (101); a shield structure (conductive layer 106) provided in a space closer to the bottom surface (101) than the ground plane is (ground on 102) and surrounding the high- frequency semiconductor device (102) from below and from side of the high-frequency semiconductor device (104), the shield structure (106) being connected to the ground plane (see 111) and having an opening (slot 603); a radiation-structure portion (cavity formed between conductive wall 107 and the conductive layer 106) for radiating a high-frequency signal outputted by the high-frequency semiconductor device (102) as electromagnetic waves through the opening (603). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the radiation-structure portion with an opening for radiating a high-frequency signal outputted by the high-frequency semiconductor device as electromagnetic waves through the opening, as taught by Tsutsumi, in the module according to Pabst to form the claimed module, since it was known at the time of the invention that a variety of radiation elements including slots can be used in antenna modules comprising grounded conductive structures in order to radiate signals in any desired direction by forming the slot in any part of the conductive layer.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            

Regarding claim 2, Pabst does not disclose: wherein the shield structure includes a first portion disposed below the high-frequency semiconductor device so as to be parallel to the dielectric substrate and a second portion connecting the first portion and the ground plane to each other, and wherein the opening is provided in the first portion.
However, Tsutsumi, when device is upside-down, in figure 6B teaches a module wherein the shield structure (106) includes a first portion disposed below the high-frequency semiconductor device (102) so as to be parallel to the dielectric substrate (101) and a second portion (111) connecting the first portion and the ground plane (ground on board 101) to each other, and wherein the opening (603) is provided in the first portion.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the radiation-structure portion with an opening for radiating a high-frequency signal outputted by the high-frequency semiconductor device as electromagnetic waves through the opening, as taught by Tsutsumi, in the module according to Pabst to form the claimed module, since it was known at the time of the invention that a variety of radiation elements including slots can be used in antenna modules comprising grounded conductive structures in order to radiate signals in any desired direction by forming the slot in any part of the conductive layer.

Regarding claim 6, Pabst does not disclose: wherein the radiation-structure portion includes a slot antenna having the opening serving as a slot.
However, Tsutsumi in figures 6A-6B teaches a module wherein the radiation-structure portion includes a slot antenna (603) having the opening serving as a slot.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the radiation-structure portion with an opening serving as a slot antenna, as taught by Tsutsumi, in the module according to Pabst to form the claimed module, since it was known at the time of the invention that a variety of radiation elements including slots can be used in antenna modules comprising grounded conductive structures in order to radiate signals in any desired direction by forming the slot in any part of the conductive layer.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            

Claims 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pabst and Tsutsumi, as applied to claim 1 above, and further in view of Ishiwata et al. (WO 2015/122203, “Ishiwata”. Machine translation provided).

Regarding claim 3, Pabst and Tsutsumi do not disclose: wherein the radiation-structure portion includes a patch antenna disposed in a space surrounded by the ground plane and the shield structure and radiating electromagnetic waves toward the opening.
However, in the same field of endeavor, Ishiwata in figure 1A teaches a frequency module wherein the radiation-structure portion (opening created by the ground conductor film 11, opening 25) includes a patch antenna (radiating element 17, see page 18 of provided translation) disposed in a space surrounded by the ground plane (ground conductor film 11) and the shield structure (shielding film 14) and radiating electromagnetic waves toward the opening. (see page 18)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the patch antenna according to Ishiwata in the Pabst antenna module as modified above to form the claimed invention, because since noise energy is radiated as electromagnetic energy,  it is possible to reduce the noise level even when the potential of the ground conductor is not stable. For example, when the printed circuit board is used as a substrate for a portable information terminal, a remarkable effect of noise reduction can be obtained. (Ishiwata Page 18) 

Regarding claim 9, Pabst and Tsutsumi do not disclose: wherein the radiation-structure portion includes a patch antenna disposed in a space surrounded by the ground plane and the shield structure and radiating electromagnetic waves toward the opening.
However, in the same field of endeavor, Ishiwata in figure 1A teaches a frequency module wherein the radiation-structure portion (opening created by the ground conductor film 11, opening 25) includes a patch antenna (radiating element 17, see page 18 of provided translation) disposed in a space surrounded by the ground plane (ground conductor film 11) and the shield structure (shielding film 14) and radiating electromagnetic waves toward the opening. (see page 18)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the patch antenna according to Ishiwata in the Pabst antenna module as modified above to form the claimed invention, because since noise energy is radiated as electromagnetic energy,  it is possible to reduce the noise level even when the potential of the ground conductor is not stable. For example, when the printed circuit board is used as a substrate for a portable information terminal, a remarkable effect of noise reduction can be obtained. (Ishiwata Page 18) 

Regarding claim 12, Pabst does not disclose: wherein the radiation-structure portion includes a slot antenna having the opening serving as a slot.
However, Tsutsumi in figures 6A-6B teaches a module wherein the radiation-structure portion includes a slot antenna (603) having the opening serving as a slot.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the radiation-structure portion with an opening serving as a slot antenna, as taught by Tsutsumi, in the module according to Pabst to form the claimed module, since it was known at the time of the invention that a variety of radiation elements including slots can be used in antenna modules comprising grounded conductive structures in order to radiate signals in any desired direction by forming the slot in any part of the conductive layer.


Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pabst (as modified above), as applied to claims 1 and 3 respectively, and further in view of Murata et al. (US 2008/0088510, “Murata”).

Regarding claim 4, Pabst and Tsutsumi do not disclose: wherein the radiation-structure portion includes a feed element disposed in a space surrounded by the ground plane and the shield structure, wherein power is supplied to the feed element by the high-frequency semiconductor device and a passive element disposed on a same plane as the opening so as to be located inside the opening and electromagnetically coupled to the feed element.
However, in the same field of endeavor, Murata in figures 81A-81B teaches a frequency module wherein the radiation-structure portion (Interior of substrate  700) includes a feed element (feed line 703) disposed in a space surrounded by the ground plane and the shield structure (ground electrode 705 and  via control leads (through holes) 741, 742, 743, and 744 which are grounded along with respective elements  721, 722, 723, and 724), wherein power is supplied to the feed element (703) by the high-frequency semiconductor device (power source as shown in figure 19B) and a passive element (looped element 702) disposed on a same plane as the opening so as to be located inside the opening (opening created by surrounding elements 711-714 and 721-724 when grounded) and electromagnetically coupled to the feed element (703+701).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a passive element disposed on a same plane as the opening so as to be located inside the opening and electromagnetically coupled to the feed element, as taught by Murata in the Pabst module as modified above in order to form the claimed invention so that the antenna module can reach two types of frequencies who can be set by the surface area of the feed element and the passive element. (see Murata para. 301)

Regarding claim 5, Pabst and Tsutsumi do not disclose: wherein the radiation-structure portion includes a patch antenna disposed on a same plane as the opening so as to be located inside the opening, a conductor column extending from the bottom surface of the dielectric substrate so as to reach the patch antenna, and a transmission line through which a high-frequency signal is transmitted from the high-frequency semiconductor device to the conductor column.
However, Murata in figures 1-2 and 19A-19B teaches a module wherein the radiation-structure portion includes a patch antenna (feed element 102) disposed on a same plane as the opening (opening created by elements 104/106 and or 180 when grounded by their respective switches) so as to be located inside the opening, a conductor column (feed line 108) extending from the bottom surface of the dielectric substrate (100) so as to reach the patch antenna (102), and a transmission line (continuation of 108) through which a high-frequency signal is transmitted from the high-frequency semiconductor device (power source 114) to the conductor column (108).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a patch antenna disposed on a same plane as the opening, as taught by Murata in the Pabst module as modified above, in order to emit a radio beam in the direction perpendicular to the substrate. (see Murata para. 130)

Regarding claim 10, Pabst (as modified) does not disclose: wherein the radiation-structure portion includes a feed element disposed in a space surrounded by the ground plane and the shield structure, wherein power is supplied to the feed element by the high-frequency semiconductor device and a passive element disposed on a same plane as the opening so as to be located inside the opening and electromagnetically coupled to the feed element.
However, in the same field of endeavor, Murata in figures 81A-81B teaches a frequency module wherein the radiation-structure portion (Interior of substrate  700) includes a feed element (feed line 703) disposed in a space surrounded by the ground plane and the shield structure (ground electrode 705 and  via control leads (through holes) 741, 742, 743, and 744 which are grounded along with respective elements  721, 722, 723, and 724), wherein power is supplied to the feed element (703) by the high-frequency semiconductor device (power source as shown in figure 19B) and a passive element (looped element 702) disposed on a same plane as the opening so as to be located inside the opening (opening created by surrounding elements 711-714 and 721-724 when grounded) and electromagnetically coupled to the feed element (703+701).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a passive element disposed on a same plane as the opening so as to be located inside the opening and electromagnetically coupled to the feed element, as taught by Murata in the Pabst module as modified above in order to form the claimed invention so that the antenna module can reach two types of frequencies who can be set by the surface area of the feed element and the passive element. (see Murata para. 301)

Regarding claim 11, Pabst (as modified) does not disclose: wherein the radiation-structure portion includes a patch antenna disposed on a same plane as the opening so as to be located inside the opening, a conductor column extending from the bottom surface of the dielectric substrate so as to reach the patch antenna, and a transmission line through which a high-frequency signal is transmitted from the high-frequency semiconductor device to the conductor column.
However, Murata in figures 1-2 and 19A-19B teaches a module wherein the radiation-structure portion includes a patch antenna (feed element 102) disposed on a same plane as the opening (opening created by elements 104/106 and or 180 when grounded by their respective switches) so as to be located inside the opening, a conductor column (feed line 108) extending from the bottom surface of the dielectric substrate (100) so as to reach the patch antenna (102), and a transmission line (continuation of 108) through which a high-frequency signal is transmitted from the high-frequency semiconductor device (power source 114) to the conductor column (108).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a patch antenna disposed on a same plane as the opening, as taught by Murata in the Pabst module as modified above, in order to emit a radio beam in the direction perpendicular to the substrate. (see Murata para. 130)

 Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pabst and Tsutsumi, as applied to claim 1 above, and further in view of Kam et al. (US 2012/0212384, “Kam”).

Regarding claims 7 and 8, Pabst and Tsutsumi do not disclose: wherein the radiation-structure portion includes an excitation conductor disposed in a space shielded by the shield structure and exciting the slot antenna; and wherein the radiation-structure portion includes a differential transmission line through which a differential signal is supplied from the high-frequency semiconductor device to the slot antenna.
However, in the same field of endeavor, Kam in figures 1-2 teaches a module wherein the radiation-structure portion (aperture 106) includes an excitation conductor (antenna feed line 107) disposed in a space shielded by the shield structure (grounded vias and structures V1g, M1, 103 and reflector 104) and exciting the slot antenna (106); Moreover, Kam in figures 5 and 6 teaches a module wherein the radiation-structure portion includes a differential transmission line (differential feed lines 308) through which a differential signal is supplied from the high-frequency semiconductor device (RFIC chip 108) to the slot antenna (210).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the slot antenna with differential transmission line taught by Kam in the Pabst module as modified to form the claimed invention in order to encourage parallel plate mode suppression when the slot antenna is excited by feedlines internal to the shielding structure. (See also Kam para. 6-8) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845